Mr. Justice Cartwright, dissenting: The opinion adopted in this case holds the appropriation to the Department of Finance, to be allotted as emergencies arise by the director of finance, with the approval in writing of the Governor, to be a violation of section 16 of article 5 of the constitution, giving to the Governor power to veto any one or more of the items or sections contained in any bill making appropriations for money out of the treasury. This appears to be contrary to the purpose and intent of the amendment of 1884, by which the provision was incorporated in the constitution, and also contrary to the rule that courts must presume the words of the constitution to have been employed in their natural and ordinary meaning. In construing a constitutional provision it is important to consider the object intended to be accomplished and the mischief designed to be remedied. ( Cooley’s Const. Lim.— 7th ed. — 100.) The constitution, when adopted in 1870, by section 17 of article 4, vesting the legislative power in a General Assembly and declaring limitations upon the exercise of the power, provided that no money should be drawn from the treasury except in pursuance of an appropriation made by law. There was no provision that appropriations should be in distinct items or sections, and appropriations were frequently not made so as to enable the Governor to exercise the veto power. Gov. Cullom, in his message in January, 1883, recommended that section 16 of article 5 should be amended so that the veto power of the Governor should be enlarged so as to give the Governor the power of partial veto by items or sections. The Governor called attention to the fact that Governors of many States possessed that power and that mayors had been given the power in 1875. In compliance with the recommendation of the Governor, a resolution for the amendment to the constitution giving the Governor power to veto distinct items or sections was submitted to the people and adopted. It was not in article 4, pertaining to the legislative department, which remained unchanged, but in article 5, concerning the executive department, and in that section which related to the veto power. • The only purpose of the amendment was that appropriations should be made in such separate items as would enable the Governor to exercise his veto power, and it seems to me clear that the appropriation in question was of such a character as to meet the purpose of the amendment. It specifies that the reserve is to be apportioned between the executive, judicial and military departments of the government, and allotted, as emergencies arise, by the director of finance, with the approval in writing of the Governor; and this is surely sufficiently specific to enable the Governor to determine whether he would approve of the appropriation or exercise his power to disapprove of it. Disregarding, however, the history of the amendment, its evident purpose and the article amended, it seems to me that the appropriation did specify the object and purpose for which it was made and appropriated the amount in a distinct item and section. It has been the constant practice of the legislature to make appropriations for contingencies which may arise between sessions of the legislature, and the power has not only never been questioned but is not now questioned. Such appropriations are made to meet expenses that may or may not occur within the scope of the department to which the appropriation is made. This appropriation is more specific in limiting the expenditure to emergencies which may arise. An emergency is “a sudden or unexpected occurrence or condition calling for immediate action.” ( Standard Dict.) It is “an unforeseen occurrence or combination of circumstances which calls for immediate action or remedy; pressing necessity; exigency.” (Webster’s Dict.) It is “any event or occasional combination of circumstances which calls for immediate action or remedy; an unforeseen occurrence; a combination of circumstances which calls for immediate action or remedy; a sudden or unexpected occasion or action; a sudden or unexpected happening; any case of casualty or unavoidable accident.” (20 Corpus Juris, 499.) It is “some unforeseen occasion, condition or pressing necessity that requires immediate action; a sudden or unexpected happening or occasion calling for immediate action.” (Century Dict.) It is not only more specific than an appropriation for contingencies, but there are practical considerations which can not be overlooked in interpreting the constitution. The State owns and operates twenty-seven different establishments in different parts of the State, including State hospitals for the insane, feeble-minded and blind, the penitentiaries, reformatory and other similar institutions, and the State government is charged with the maintenance of peace and order within its bounds._ Emergencies may arise at any time calling for immediate action, which will be the only effective remedy. In 1920 landslides were endangering the State buildings at the Chester State Hospital, and ■ money was taken from such an appropriation as this to build retaining walls and preserve and protect the State buildings. It would be nothing less than a calamity if no appropriation could be made for that specific purpose until the legislature should be called in special session. Riots are liable to occur, and have occurred, calling for immediate action In suppressing the same, and on two occasions property of the State has been destroyed by windstorms, where there was a necessity for immediate restoration to such an extent as to answer the purpose of the institution. Making an appropriation for such purposes is only the exercise of ordinary prudence and foresight. As has been stated, there has never been, and is not now, any claim that appropriations for contingencies may not be made without specifying the particular purpose of the 'appropriation. In the same appropriation bill in which this appropriation was made there was an appropriation to the Department of Public Welfare for contingencies, of $100,000; to the Governor, $40,000; to the Department of Public Works and Buildings, $20,000; to the Secretary of State, $15,000; to the Division of Poultry Husbandry, $5000, and numerous other like appropriations to the various departments of the State government, which were approved by the Governor, besides appropriations vetoed, not because they violated any constitutional provision but because they did not meet with the approval of the Governor. To recognize the validity of these appropriations, more indefinite than the one in question, which appropriated a definite sum of money for a specific purpose with no discretion as to the purpose, does not appear to me to be justified or founded in reason. It is true that the amendment must be construed as it appears to have been understood by the people who adopted it. It was not only adopted to meet the objection of a want of veto power, but I do not see how it can be said that the people understood the amendment as prohibiting such an appropriation as this. There are provisions in the statutes requiring appropriations of counties, cities, villages and towns to specify the purposes of the appropriations, and it has been the general practice to make appropriations for contingent expenses or other similar designation. The court has sustained such appropriations as in compliance with the statute where the amount is reasonable. (People v. Cairo, Vincennes and Chicago Railway Co. 237 Ill. 312; People v. Chicago and Eastern Illinois Railroad Co. 249 id. 549; People v. Chicago, Burlington and Quincy Railroad Co. 253 id. 100.) These local governments cover the entire State, and the people must have understood that such appropriations could be made. As to such local governments it is within the power of the court to determine whether the amount appropriated is reasonable, but the court has no power to interfere with, regulate or control the legislative discretion as to the amount of an appropriation. As a matter of fact, the legislature, at the session when this appropriation was made, appropriated about $170,000,000, of which the appropriation in question was but a small portion, but if it were large the court would have no right to set it aside for that reason.